Citation Nr: 0808121	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-20 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a vision condition. 

2.  Entitlement to service connection for headaches, to 
include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and J.M.R.




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1950 to February 1954.  Service in the Korean 
Conflict is indicated by the evidence of record.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, denied service connection for 
headaches and a vision condition.  The veteran has perfected 
an appeal as to these issues. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Waco RO 
in January 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

In the above-mentioned October 2004 rating decision, the RO 
also denied the veteran's claim of entitlement to service 
connection for nervousness and chronic obstructive pulmonary 
disease (COPD).  The veteran had perfected an appeal as to 
those issues.

A rating decision issued in August 2007 granted service 
connection for COPD.  That decision rendered moot his claim 
of entitlement to service connection.  
To the Board's knowledge, the veteran has not disagreed with 
the assigned rating or the effective date of service 
connection. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

With respect to the claim of entitlement to service 
connection for nervousness, during the January 2008 hearing 
the veteran indicated that he no longer wished to pursue his 
claim.  See January 2008 hearing transcript, page 15.  His 
claim has therefore been withdrawn.  See 38 C.F.R. § 20.204 
(2007).


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has a vision 
condition.

2.  The competent medical evidence of record does not support 
a finding that a headache condition currently exists.


CONCLUSIONS OF LAW

1. A vision condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  A headache condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
vision condition and for  headaches.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a series of letters 
from the RO dated May 3, 2004 and February 7, 2005, including 
a request for evidence of "a relationship between your 
current disability and an injury, disease, or event in 
military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The above-mentioned May 2004 VCAA letter further emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original]

The Board notes that the RO specifically requested of the 
veteran:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 notice letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  
The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, VA outpatient medical records and private 
medical records.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in January 2008 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

1.  Entitlement to service connection for a vision condition. 

Analysis

With respect to element (1), a current disability, the 
medical evidence does not include a current diagnosis of 
defective vision or any other visual condition.  While VA 
treatment records indicate that the veteran will occasionally 
see stars or black spots due to his failure to take his blood 
pressure medication, there is no indication that the symptoms 
the veteran experiences are part of an underlying eye or 
vision disability.  See October 17, 2007 treatment records, 
noting that the "stars" and "black spots" the veteran sees 
are due to his failure to take his blood pressure medication.  

In short, there is no indication in the medical records of 
any diagnosed eye or vision  disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [symptoms, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has a vision or eye disability.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the veteran himself believes that he has 
vision disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the veteran's eye condition 
claim, and it fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, the service medical records do 
not indicate, and the veteran does not allege, that he 
sustained an eye disease during service.  

Concerning in-service injury, a review of the veteran's 
service medical records indicate that he did not seek 
treatment for eye pain or an eye injury during his period of 
military service.  Nor was the veteran diagnosed with any 
form of eye disability.  Upon separation, the veteran 
demonstrated perfect vision in both eyes, and he registered 
no complaints concerning his eyes.  

During the January 2008 hearing the veteran testified that 
while in the Navy he "ran the paint locker for awhile" and 
was exposed aviation gas, carbon tetrachloride, lead paint 
and asbestos.  See January 2008 hearing transcript, page 3-4.  
The Board finds the veteran's claim of in-service exposure to 
chemicals to be credible, Hickson element (2) has been met to 
that extent. 

With respect to element (3), in the absence of a current 
disability it follows that a medical nexus is also lacking.  
The evidence of record in fact does not contain a medical 
opinion attempting to link he claimed vision condition to the 
veteran's military service over fifty years ago.  In fact, as 
noted above, the medical evidence indicates that the vision 
symptoms the veteran experiences are due to his failure to 
take his blood pressure medication.  There is nothing in the 
record to indicate that the symptoms the veteran experiences 
are part of an underlying vision disability that is related 
to his military service.  Accordingly, Hickson element (3) 
has not been met, and the veteran's claim fails on this basis 
as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a vision condition, as Hickson elements (1) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for headaches, to 
include as due to asbestos exposure.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
veteran has not submitted medical evidence of a diagnosed 
headache condition. During an October 17, 2007 VA visit, a VA 
physician indicated that the veteran is currently 
experiencing headaches, but did not diagnose the veteran with 
a headache condition.  Instead, the VA treatment report 
indicates that the veteran's headache symptoms are a result 
of his non-service connected cervical degenerative disc 
disease.  

In short, there is no indication in the record that the 
veteran has a headache disability.  Indeed, the record 
indicates that the veteran's headaches are related to his non 
service-connected cervical spine disorder.  

To the extent that the veteran himself believes that he has a 
headache disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu supra, see also 38 C.F.R. § 3.159 
(a)(1).  The statements offered by the veteran are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.

The veteran has not presented any medical evidence that he 
has a chronic headache condition.  See 38 U.S.C.A. § 5107(a); 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich and Gilpin, both supra.  
Accordingly, Hickson element (1) has not been met for the 
headache condition claim, and it fails on this basis alone.

With respect to Hickson element (2), the Board will 
separately address in-service disease or injury.  

Concerning in-service disease, the veteran's service medical 
records are absent for any complaints of or diagnosis of 
headaches or a headache condition.  

Concerning in-service injury, veteran's service medical 
records are absent for any indication of a head injury, there 
is no indication that the veteran suffered any head injury in 
service, and the veteran has not so alleged.  

The veteran has testified that he was exposed to aviation 
gas, carbon tetrachloride, lead paint and asbestos during 
military service.  See January 2008 hearing transcript, page 
3-4.  Accordingly, Hickson element (2) has been met to this 
extent.

With respect to Hickson element (3), as indicated above, the 
medical evidence indicates that the headache symptoms the 
veteran experiences are a result of his cervical degenerative 
disc disease.  The record does not contain a medical 
statement attempting to link the veteran's exposure to 
chemicals in service to a potential headache condition.  
Accordingly, Hickson element (3) has not been met and the 
veteran's claim fails on this basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a headache condition, as Hickson elements (1) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.


	
ORDER

Entitlement to service connection for a vision condition is 
denied.

Entitlement to service connection for headaches is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


